Citation Nr: 0618628	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an effective date earlier than August 13, 
1999, for the award of service connection for major 
depressive disorder with panic disorder.

2.	Entitlement to an effective date earlier than August 13, 
1999 for the award of     a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1966 to 
April 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in New York, New 
York, which granted service connection for major depressive 
disorder with panic disorder and assigned an initial 50 
percent rating for that condition, effective from August 13, 
1999.  In that same decision, the RO awarded the veteran 
entitlement to a TDIU -- also effective from the above-
referenced date.  The veteran has requested the assignment of 
an earlier effective date for the  benefits granted.   

In February 2005, the Board remanded the veteran's claims to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC), in order for him to receive more 
comprehensive notification of the provisions of the Veterans 
Claims Assistance Act (VCAA).  Following the AMC's compliance 
with the directive specified, the AMC continued the denial of 
the matters on appeal, and then returned the case to the 
Board for further consideration.


FINDINGS OF FACT

1.	The veteran has received thorough and detailed notice 
regarding the evidence required to substantiate the claims 
for an earlier effective date both for the award of service 
connection for a psychiatric disorder, and for entitlement to 
a TDIU, including whose responsibility - his or VA's, it was 
to obtain the supporting information and evidence.  Moreover, 
all relevant evidence necessary for a fair disposition of 
these matters has been obtained.  





2.	In August 13, 1999, the RO received the veteran's informal 
claim for service connection for a psychiatric disorder 
(claimed as depression and panic attacks),      as secondary 
to his service-connected Meniere's syndrome and related 
conditions.  Subsequently, in May 2001 the RO granted service 
connection for major depressive disorder and panic disorder, 
effective from the date of receipt of the veteran's original 
claim.   

3.	There is no indication of any previously dated 
correspondence from the veteran, or other documentation of 
record that may be construed as a claim for service 
connection for a psychiatric condition.

4.	The RO determined that the date of the veteran's claim for 
entitlement to a TDIU was also August 13, 1999, based upon 
its receipt of his formal application for TDIU benefits at 
that time (within a few days after receipt of his original 
claim for service connection for a psychiatric condition).  
The May 2001 decision that eventually awarded entitlement to 
a TDIU provided for an effective date of    August 13, 1999.

5.	While there is of record an October 1998 formal 
application for VA compensation benefits which could be 
interpreted to constitute a previously      dated claim for 
entitlement to a total disability rating, there is no 
objective basis upon which to establish that entitlement to a 
TDIU would have been met at any point earlier than the August 
1999 effective date already provided.   


CONCLUSIONS OF LAW

1.	The criteria are not met for an effective date earlier 
than August 13, 1999, for  the award of service connection 
for major depressive disorder with panic disorder.      38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.159, 3.400 (2005).

2.	The criteria are not met for an effective date earlier 
than August 13, 1999, for  the award of a TDIU.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2002);        38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.


Upon receipt of an application for "service connection" 
(and as well, a claim for an earlier effective date where 
entitlement has already been established for the disability 
at issue), therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  
When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question depends 
on the factual situation in a particular case.  See, too, 
Pelegrini II, 18 Vet. App. at 119-20 (where the Court also 
held, among other things, that VCAA notice, as required by 
38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  See, as well, 
Mayfield v. Nicholson, 19 Vet. App. 103,   128 (2004), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element (as specifically applicable here), and 
the notice for a reopening claim needs to discuss both the 
rating and effective date elements, etc.  Similarly, even for 
claims that "fall beyond" the five basic elements of a 
service connection claim, such as special monthly 
compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.


In furtherance of the criteria specified above as to the 
requirements for the content of VCAA notice provided, the AMC 
has provided the veteran with extensive and in-depth 
information regarding the significance of key provisions of 
the VCAA to the evidentiary development of his claims.  The 
record reflects that in response to the Board's February 2005 
remand request, the AMC issued to the veteran two VCAA notice 
letters, dated in April 2005 and September 2005, 
respectively.  

The initial April 2005 correspondence issued by the AMC 
contained adequate detail and explanation of the relevant 
legal authority, that it satisfied the legal requirements set 
forth under the Pelegrini II decision as to VCAA notice.  
This letter explained to the veteran the general type of 
evidence and information not already of record, that would be 
most helpful in order to establish his claims for an earlier 
effective date.  Also included was an explanation as to the 
mutual obligation between the VA and the veteran himself to 
obtain evidence relevant to the eventual disposition of the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The AMC enclosed with this letter copies of VA Form 
21-4142 (Authorization and Consent to Release of Information) 
and requested that he place that office on notice as to any 
additional remaining VA or private medical treatment reports 
not yet of record.  Additionally, that correspondence also 
included language requesting that the veteran submit to the 
AMC any evidence in his possession that pertained to his 
claims.  Thus, the content of the letter was adequate to meet 
the fourth and final "element" of the Pelegrini II criteria 
as well.  

The above-referenced April 2005 letter, as discussed, was 
sufficient to meet the criteria provided under Pelegrini II 
in and of itself, however, the subsequent September 2005 
letter contained even additional notice information that was 
specific to his claims.  A substantial portion of the content 
of the letter was identical to the previous correspondence.  
The more recent correspondence also included citation to and 
explanation of 38 C.F.R. 3.400, the applicable regulation 
governing the assignment of effective dates.  The letter then 
proceeded to inform the veteran that the specific source of 
evidence that would pertain to the merits of his effective 
date claim, was that which showed that his major depressive 
disorder had existed from military service to the present 
time -- also included was an explanation of the schedular 
requirements for entitlement to a total disability rating due 
to         service-connected disability.  He was also 
informed that one of several types of evidence would help to 
contribute to the AMC's decision, including statements from 
individuals who knew him while in service, reports of private 
medical treatment, and employment and insurance physical 
examinations.     

Accordingly, the information set forth in the above documents 
is consistent with the requirements set forth in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II as to the content of the VCAA 
notice which must be provided following receipt of an 
individual claim for VA benefits.

Moreover, a more recent letter that the AMC has sent to the 
veteran, dated in    April 2006, which was sent primarily for 
the purpose of informing him that his   case was being 
recertified to the Board, also included an in-depth 
explanation of  the evidence that was required in order to 
establish both the disability rating and effective date 
elements of a claim on appeal for VA compensation benefits, 
consistent with the legal requirements set forth in 
Dingess/Hartman.  Inasmuch as the matters presently on appeal 
specifically concern the propriety of the effective dates 
awarded for both service connection for a psychiatric 
disorder, and entitlement to a TDIU, it is the latter element 
regarding the provisions for assignment of an effective date 
of which the veteran clearly would need to have received 
notification in this case.  Here, the content of the April 
2006 notice letter sufficiently described the effective date 
element.  Additionally, the VCAA notice sent to the veteran 
in September 2005, even while it preceded the actual date of 
the Dingess/Hartman decision, by itself presented sufficient 
information and explanation of the relevant legal authority 
that it effectively placed the veteran      on notice of the 
effective date element of his claims.    

In addition to the relevant information described thus far as 
to the content of the VCAA notice afforded to the veteran, 
there is also the consideration that the timing of the notice 
provided was sufficient.  Here, admittedly, the timing of the 
April and September 2005 VCAA notice letters was not 
consistent with the series of events identified in Pelegrini 
II as to what will constitute timely notice, because the 
letters were issued to the veteran well after the date of the 
March 2001 rating decision on appeal.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  But notwithstanding any 
defect in the timing of the notice, the veteran has still had        
a complete opportunity to provide all pertinent evidence and 
information to the adjudication of his claims on the merits.  
Following the issuance to him of the initial April 2005 VCAA 
notice letter, the veteran had a sufficient opportunity 
during which to respond with all evidence and information he 
wanted to have considered, prior to the AMC's eventual 
December 2005 SSOC that continued the denial of his claims.  
During this time period, he provided the AMC with an October 
2005 statement upon which he indicated that he had no 
additional evidence to submit in his behalf.   For these 
reasons, the Board finds that regardless of the timing of the 
subsequent VCAA notice letter, the veteran has been afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA."         See Mayfield, 
19 Vet. App. at 128, rev'd on other grounds, No. 05-7157            
(Fed. Cir. Apr. 5, 2006).

The RO has also taken appropriate action to comply with the 
duty to assist the veteran with the development of his 
claims.  The veteran's VA outpatient and hospitalization 
records over a period of the past decade have been obtained.        
The RO has also arranged for the veteran to undergo numerous 
VA examinations in connection with his original claims for 
the benefits for which an effective date are now sought (for 
service connection for a psychiatric disorder, and a TDIU), 
and the reports of these examinations are relevant to the 
disposition of his effective date claims on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has submitted various personal statements that have addressed 
the merits of his claims for an earlier effective date.  He 
has not at any point requested the opportunity to testify at 
a hearing in support of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been     properly developed and that no further 
development is required to comply with    the provisions of 
the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Earlier Effective Date for Service Connection for Psychiatric 
Disorder

The VA statutory and regulatory provisions for the 
determination of an effective date of an award of disability 
compensation are set forth at 38 U.S.C.A. § 5110 (West 2002) 
and 38 C.F.R. § 3.400 (2005).  Except as otherwise provided, 
the effective date of an evaluation and an award of 
compensation benefits that is based on an original claim, 
claim reopened after a final disallowance, or claim for 
increase will be the date the claim was received or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400.  

The specific provision for the assignment of an effective 
date for an award of compensation benefits following the 
grant of direct service connection, is that the effective 
date will consist of the day following separation from active 
service or date entitlement arose if the claim is received 
within one-year after separation from service -- otherwise, 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).  There 
is no provision governing the assignment of effective dates 
which has been reserved for claims for secondary service 
connection (i.e., where a disability is considered to have 
been incurred or undergone chronic aggravation due to an 
already service-connected disability).  

In determining the date that a claim was received, as a 
general matter VA will review all communications from the 
appellant, which may be interpreted as applications or 
claims, both formal and informal, for benefits.  VA is 
required        to identify and act on informal claims for 
benefits.  See 38 U.S.C.A. § 5102;              38 C.F.R. § 
3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. 
App. 196,   198-200 (1992).  Informal claims may be received 
from a claimant, his or her    duly appointed representative, 
a Member of Congress, or a person acting as next friend of 
the claimant, so long as it identifies the benefit sought.  
See 38 C.F.R.       § 3.155(a).  All claims for benefits 
filed with the VA, formal or informal, must be  in writing.  
See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).



In the present case under consideration, the record reflects 
that pursuant to a   March 2001 rating decision the RO 
originally awarded entitlement to service connection for 
major depressive disorder with panic disorder, as secondary 
to service-connected Meniere's syndrome and tinnitus, with an 
initial 50 percent  rating -- effective from August 13, 1999.  
The basis for the August 1999 effective date of the grant of 
service connection was the date of receipt of the veteran's   
claim for service connection for a psychiatric condition.  

The compensation benefits provided for the above-referenced 
psychiatric disorder were awarded in accordance with the 
theory of entitlement under VA law of secondary service 
connection, or in other words, on the basis that the 
disability in question is proximately due to or the result of 
another already service-connected condition.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (providing 
for secondary service connection in instances in which a 
claimed disability has been either caused, or subject to 
chronic aggravation due to another service-connected 
condition).  As indicated above, the provision for assignment 
of an effective date for a claim for direct service 
connection permits an effective date of the date of 
separation, if the claim was received within one-year from 
service discharge (pursuant to 38 C.F.R. § 3.400(b)(2)(i)), 
however, the present case pertains to a grant of secondary 
service connection.  In any event, note that the claim for a 
psychiatric condition on a secondary basis was received in 
mid-1999, more than two decades after separation from 
military service, so that provision would not have any 
bearing upon the determination as to the effective date 
warranted.

Rather, the applicable rule for the consideration is the 
general provision under        38 C.F.R. § 3.400, permitting 
an effective date according to either the date of claim     
or date that entitlement arose, whichever is later.  Upon a 
careful review of the evidence of record, and including all 
correspondence from the veteran that may reasonably be 
construed as a claim for the benefits sought, the evidence 
does not provide an objective basis for an effective date 
that is earlier than August 13, 1999.  As indicated, the date 
of receipt of the original claim for service connection for a 
psychiatric disorder (secondary to Meniere's syndrome and 
related conditions) was August 13, 1999.  So this in and of 
itself represents the earliest possible effective date under 
the applicable law and regulations.  The record also reflects 
that prior to August 1999, he submitted a VA Form 21-526 
(formal application for Compensation and Pension benefits) 
for a higher disability rating for Meniere's syndrome, and an 
even earlier February 1998 statement informing the RO of his 
marital status to claim an additional dependent for receipt 
of VA benefits -- neither document, however, included 
reference therein to a claimed psychiatric disorder (for 
service connection on either a direct or secondary basis), 
and would not help to establish an earlier date of claim.  

Moreover, the substantive medical evidence indicates that the 
veteran first underwent treatment for panic attacks during 
episodes of vertigo in November 1999, and the earliest 
medical opinion to actually attribute his present psychiatric 
condition to Meniere's syndrome and tinnitus is set forth in 
the June 2000 VA psychiatrist's opinion.  Since the date that 
entitlement to service connection arose under these 
circumstances was after the August 13, 1999 date of claim, 
the RO's assignment of the August 1999 effective date 
provided represents an even greater benefit than the veteran 
was entitled to under the plain language of the law 
pertaining to effective dates.  The RO's determination that 
August 13, 1999 was the appropriate effective date does have 
some objective basis in the applicable law, since it is 
reasonable to conclude that the psychiatric condition at 
issue had manifested by the date that the claim for benefits 
was filed.  There is no evidentiary support, however, for an 
effective date earlier than August 13, 1999.          
     
Earlier Effective Date for TDIU

As indicated, the legal provisions governing the assignment 
of an effective dates generally indicate that the effective 
date of an evaluation that is based on an original claim for 
an increased rating will be the date the claim was received 
or the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110 (West 2002);           38 C.F.R. § 3.400.  
That notwithstanding, in cases in which there has been an 
increase in the level of disability compensation (including 
where there has been an award of a TDIU), there is also the 
potential availability for assignment of an effective date at 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the claim is 
received within one-year from such date otherwise, the date 
of receipt of claim.  See 38 C.F.R. § 3.400(o)(2). 

As a general matter, for purposes of determining whether 
entitlement to a TDIU  due to service-connected disability is 
warranted, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings will not be 
assigned, generally, for temporary exacerbations or acute 
infectious diseases -- except where specifically prescribed 
by VA's Rating Schedule.  38 C.F.R. § 3.340; see also 
Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164, 165 (1991).  

Total disability ratings are authorized for any disability -- 
or combination of disabilities -- for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies) -- 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  

In the event that the claimant does not satisfy the threshold 
minimum rating requirements of section 4.16(a) for a TDIU, he 
may still warrant entitlement to this benefit if it is 
determined that he is nonetheless unemployable due to the 
severity of his service-connected disability, see 38 C.F.R. § 
4.16(b), or that his case otherwise presents such an 
exceptional circumstance that he is entitled to extra-
schedular consideration.  38 C.F.R. §§ 3.321(b)(1), 4.16(b); 
see also Bagwell v. Brown,          9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The governing norm in 
these very special, exceptional cases is a finding, for 
example, that there have been frequent periods of 
hospitalization or marked interference with employment       
(i.e., beyond that contemplated by the rating currently 
assigned) to render impractical the application of the 
regular schedular standards.

During the course of adjudication of the previous claim for 
entitlement to a TDIU, the RO granted that benefit pursuant 
to its March 2001 rating decision, and assigned an effective 
date of August 13, 1999, based upon what was then indicated 
to be the date of the veteran's claim for a TDIU.  Reviewing 
the record, the veteran has sent to the RO both a statement 
requesting a higher evaluation for each of his       service-
connected disabilities, received on August 13, 1999, and a 
copy of           VA Form 21-8940 (formal application for 
increased compensation based on unemployability) received 
only a few days later -- according to these documents, the RO 
identified August 13, 1999 as the date of claim.  Presently, 
the veteran alleges that an October 1998 formal application 
for benefits also mentioned his request for a total 
disability evaluation.  His VA Form 21-526 received October 
20, 1998 (claim for a increased rating for Meniere's 
syndrome) does show that he completed sections numbered  22A 
through 25E of that form -- which are to be filled out "if 
you claim to be totally disabled."  Thus, there is a 
plausible basis upon which to find that he submitted a claim 
earlier than August 1999.  So the Board will accept that in 
all likelihood, October 20, 1998 was the appropriate date of 
claim.  That notwithstanding, however, in addition to the 
presence of a previously dated claim for TDIU benefits, the 
evidence must also establish entitlement to the benefit 
sought in order to warrant the earlier effective date 
requested.   

The relevant VA regulation provides that the proper effective 
date for disability compensation is the later of the date of 
claim or that entitlement arose, and under such guidelines 
the veteran could receive a TDIU no earlier than the date at 
which the medical evidence established the initial onset of 
total occupational impairment, irrespective of the actual 
date of his claim for benefits.  Here, the veteran first met 
the schedular requirements for a TDIU as of August 13, 1999 
(when he was awarded a 50 percent rating for a psychiatric 
disorder, and was considered to have sufficient additional 
disability to bring the total evaluation to at least 70 
percent) -- but the VA medical opinion actually finding that 
he was totally disabled as the consequence of service-
connected disability, was not dated until January 2001.  
Thus, regardless of what is considered the actual date of 
claim, entitlement to the benefit sought was not determined 
until substantially later.  Accordingly, the RO's designation 
of August 13, 1999 as the applicable effective date, instead 
of the date entitlement arose (under any justification, 
including potentially on an extraschedular basis in 
accordance with 38 C.F.R. § 3.321(b)), again represents a 
relatively favorable interpretation of the provisions for 
assignment of effective dates.

Inasmuch as the RO has already allocated an effective date of 
August 13, 1999 based solely upon the purported date of 
claim, however, the Board will consider for the sake of 
argument, the possibility of an earlier effective date of up 
to one-year prior to the date that his claim is deemed to 
have been received.  See 38 C.F.R.        § 3.400(o)(2).  
Specifically, this will require an assessment as to whether 
it is factually ascertainable that the requirements for a 
TDIU were indeed met at any point within the year preceding 
August 1999 (or for that matter, October 20, 1998  if that is 
instead considered the date of claim).  However, as 
previously explained, the veteran did not meet the schedular 
requirements for a TDIU until August 13, 1999, for the 50 
percent rating assigned for a psychiatric condition effective 
that same date, and evaluations for additional service-
connected disability -- including as of that date, a 30 
percent rating for Meniere's syndrome, and 10 percent rating 
for tinnitus, amounted to the combined rating of 70 percent 
(in accordance with the procedures at 38 C.F.R. § 4.25 for 
calculations under the combined rating table).  Hence, he 
could not have received any earlier effective date than 
August 13, 1999 with regard to entitlement to a TDIU on a 
schedular basis.       

Regarding the potential availability of entitlement to a TDIU 
on an extraschedular basis under section 3.321(b), during the 
one-year timeframe under consideration, because the January 
2001 medical opinion stating that the veteran's 
unemployability is due to service-connected disability was 
the underlying justification for the TDIU awarded, and no 
similar opinion was of record previously, actual entitlement 
to this benefit cannot be established before      January 
2001.  While again, it is not inconceivable that the same 
medical conditions that led to a finding of unemployability 
in early-2001, had an analogous overall effect upon 
occupational capacity during the period preceding late-1999, 
confirmation of an apparent total loss of employment capacity 
due to one or more specified disorders would require a degree 
of medical expertise and certainty such that without 
documentation of unemployability then, there is an 
insufficient foundation upon which to presume any earlier 
date of onset than January 2001.  

Additionally, the criteria for assignment of an 
extraschedular rating is limited to those exceptional cases 
not specifically covered by the VA rating schedule -- where 
there have been frequent periods of hospitalization and/or 
marked interference with employment (to an extent 
significantly greater than that contemplated by the schedular 
rating assigned).  Thus, there must be evidence not only 
indicating severe occupational limitation or incapacity 
within a year preceding August 1999 (or at any earlier time 
period that would constitute a valid date of claim), but also 
which clearly shows marked interference with employment (or 
in the alternative, frequent hospitalization) to the extent 
that a schedular rating of      70 percent or less could not 
provide sufficient compensation.  In the absence of 
confirmation of unemployability, with impairment at a level 
corresponding to the assignment of a rating beyond that 
available under the rating schedule, there is no support for 
an earlier effective date than August 13, 1999, based upon 
the initial date of entitlement to a TDIU on an 
extraschedular basis, as well as under the schedular criteria 
set forth under section 4.16(a), within the year prior to the 
receipt of a valid claim for the TDIU benefit sought.   

Conclusion

For these reasons, the Board finds that the correct effective 
date both for the award of service connection for major 
depressive disorder with panic disorder, and for entitlement 
to a TDIU, is that of August 13, 1999, and that no earlier 
effective date is warranted.  The preponderance of the 
evidence is against the veteran's claims, and hence, the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102.          See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

The claim for an effective date earlier than August 13, 1999, 
for the award of service connection for major depressive 
disorder with panic disorder, is denied.

The claim for an effective date earlier than August 13, 1999 
for the award of a TDIU is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


